               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

LASHAWNDA BROWN                                                     PLAINTIFF

v.                                               CAUSE NO. 1:18CV243-LG-RHW

WAL-MART STORES EAST,
L.P.; AMANDA PAYTON; and
JOHN AND JANE DOES I-X                                           DEFENDANTS

                              FINAL JUDGMENT

      In accordance with the Memorandum Opinion and Order entered herewith,

this Court finds that the defendants are entitled to summary judgment.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that Lashawnda

Brown’s claims against the defendants are hereby DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 12th day of September, 2019.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
